593 F.2d 906
In re GRAND JURY PROCEEDINGS.UNITED STATES of America, Appellee,v.Allan Wolfe PRESSMAN and Allen Lee Behan, Appellants.
No. 78-3222.
United States Court of Appeals,Ninth Circuit.
March 26, 1979.

Thomas C. Troy, Dorchester, Mass., on brief, for appellants.
Kenneth C. Bauman, Portland, Or., on brief, for appellee.
ORDER
Before WRIGHT, GOODWIN, and ANDERSON, Circuit Judges.


1
After this appeal had been submitted for decision, but before the opinion had been filed, the defendants purged themselves of contempt and mooted the appeal.  After our decision was filed, the defendants advised this court, by a motion to recall the mandate, that the appeal was moot, and requested that it be dismissed.


2
Any judgment heretofore entered is, accordingly, vacated.